FILED
                            NOT FOR PUBLICATION                             NOV 30 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ARTHUR RAY JONES,                                No. 14-16190

               Plaintiff - Appellant,            D.C. No. 3:13-cv-01798-CRB

 v.
                                                 MEMORANDUM*
J. SADEGHI, M.D.,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      California state prisoner Arthur Ray Jones appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004), and we affirm.

      The district court properly granted summary judgment because Jones failed

to raise a genuine dispute of material fact as to whether defendant Dr. Sadeghi was

deliberately indifferent in the treatment of Jones’s left eye. See id. at 1057-60 (a

prison official acts with deliberate indifference only if he or she knows of and

disregards an excessive risk to the prisoner’s health; medical malpractice or

negligence and a mere difference in opinion are insufficient).

      The district court did not abuse its discretion in denying Jones’s motion to

appoint counsel because Jones did not demonstrate exceptional circumstances. See

Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991) (setting forth standard of

review and requirements for appointment of counsel).

      We reject Jones’s contention that the district court erred by not allowing him

to cross-examine defendant or defendant’s witnesses.

      AFFIRMED.




                                           2                                    14-16190